DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Claim Objections
Claims 1-5 and 12-14 are objected to because of the following informalities:  
Claim 1 contains a typographical error in line 8 (“for angular positioning said interchangeable tool”). Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Spivey (US 20110087267).
With respect to claim 1, Spivey discloses a system comprising: an interchangeable tool (e.g. jaws/grasper/holder 30- see fig. 4 below and also see para. 28 below for examples of the interchangeable tool); a channel (trocar) comprising a lumen for direct communication with a body cavity (see para. 30 lines 8-9); a tool introducer (shaft 12) comprising a longitudinal axis and a distal end (see figs. 1-4 below), said tool introducer is capable of traveling through a channel lumen (see figs. 1-4 above and note that this component is capable of being/able to be inserted as such if one so desires); and a tool cartridge (13) releasably locked (e.g. via leaf springs 16 within the tube 13), to at least a portion (e.g. 30, 32) of said interchangeable tool (see fig. 4 below, para. 21 below), wherein said tool cartridge holder is pivotally connected to said tool introducer distal end (see fig. 1 below, para. 21 below) for angular positioning of said interchangeable tool in said body cavity relative to said longitudinal axis of said tool introducer after said tool cartridge emerges from said channel (see fig. 1 below and also para. 21 below).

    PNG
    media_image1.png
    706
    965
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    1339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    744
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    457
    625
    media_image4.png
    Greyscale

As for claim 2, Spivey further discloses the system according to claim 1, wherein said angular positioning is predetermined (see para. 21 above and note that the angle is one that will allow 22 to connect with 30).
As for claim 3, Spivey further discloses the system according to claim 1, wherein said angular positioning is constant (see para. 21 above and note that 14 can manipulate 13 to a constant/set angle relative to the longitudinal axis of 12).
As for claim 4, Spivey further discloses the system according to claim 1, wherein said angular positioning is selectively chosen after said tool cartridge emerges from said channel into said body cavity (see para. 21 above and note that the angle is one that will allow 22 to connect with 30 and can be adjusted at any point after insertion of 13 and 30 into the body cavity to do so, via 14).
As for claim 5, Spivey further discloses the system according to claim 1, wherein said interchangeable tool comprises one of the group consisting of a grasper, a dissector, a needle holder, scissors, a camera, an endoscope, a heat source, a sensing probe, a cryogenic probe, a dissector, a biopsy probe, a cutting tool, a laser source, an IR source, a light source, an illumination source, an ultrasound probe, an electrocautery device, a drug delivery device and combinations thereof (see para. 28 above).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest a system including a tool introducer comprising a longitudinal axis and a distal end, said tool introducer is capable of traveling through said channel lumen; a tool cartridge holder releasably locked to at least a portion of said interchangeable tool, wherein said tool cartridge holder is pivotally connected to said tool introducer distal end for angular positioning said interchangeable tool in said body cavity relative to said longitudinal axis of said tool introducer after said tool cartridge holder emerges from said channel; and wherein said tool introducer comprises a tubular section, as set forth in claims 12-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 6-11 are allowed.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571)270-78563402.  The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             

/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773